UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): October 31, 2013 Milagro Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-177534 (Commission File Number) 26-1307173 (I.R.S. Employer Identification No.) 1301 McKinney, Suite 500, Houston, Texas (Address of principal executive offices) ( Zip Code) (713) 750-1600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Item 8.01 Other Events On October 31, 2013, Milagro Oil & Gas Inc.’s previously announced private exchange offer and consent solicitation relating to its 10.500% Senior Secured Second Lien Notes due 2016 was terminated. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Milagro Oil & Gas, Inc. Dated: October 31, 2013 /s/ Robert D. LaRocque Robert D. LaRocque Chief Financial Officer
